SENTENCIA
El 1ro de febrero de 1990 el Sr. Juan E. Pérez Reilly, su esposa la Sra. Awilda I. Torres, la sociedad de gananciales compuesta por ambos y Southern Concession Management, Inc., presentaron en el Tribunal Superior, Sala de Aibonito, demanda para solicitar orden de entredicho provisional e injunction preliminar y perma-nente y daños contra el Club Deportivo de Ponce, Inc. y su presidente el Ledo. Wendell W Colón. Solicitaron específicamente que se le ordenara a los demandados que se abstuvieran de: (a) impedir la entrada de la parte demandante y sus empleados a las facilidades del codemandado Club Deportivo de Ponce para operar la concesión para el expendio de comidas, bebidas, refrigerios, golosinas y artículos similares; (b) interferir o en cualquier forma impedir a la parte demandante la ordenada operación de tal concesión, y (c) violar el derecho de exclusividad que se ha concedido a la parte demandante para el expendio de bebidas, comidas, refrigerios, golosinas y artículos similares en las facilidades de la parte demandada. Solicitud de certiorari, Anejo IM pág. 21. Reclamaron además cien mil dólares ($100,000) en daños.
Junto con la demanda, los demandantes presentaron una moción en la cual solicitaron al tribunal que asumiera competencia sobre el caso. En la misma reconocieron que la Sala del Tribunal Superior con competencia, a tenor con la Regla 3 de Procedi-miento Civil, 32 L.P.R.A. Ap. Ill, era la de Ponce. Argüyeron, sin embargo, que al amparo de lo dispuesto en la Regla 3.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y lo resuelto en Sucn. Ortiz Ortiz v. Campoamor Redín, 125 D.P.R. 106 (1990), procedía que por vía de excepción asumiese competencia sobre el caso. Adujeron como las circunstancias que avalan la excepción las siguientes:
*839a) Uno de los demandados, el Lie. Wendell W Colón, es presi-dente de la Delegación de Abogados de Ponce.
b) El Honorable Gustavo Rodríguez, Juez del Tribunal Superior de Ponce es miembro del co-demandado Club Deportivo de Ponce. Su esposa fue dueña de la concesión que motiva la demanda en el presente caso. Este Honorable Juez es testigo potencial en el caso de autos.
c) El Honorable Pedro G. Goyco es testigo potencial en el presente caso. Preside el Comité de Cantina, etc., del demandado Club Deportivo de Ponce, del que es miembro. Ha sido por muchos años Fiscal de Distrito de Ponce, Presidente de la Delegación de Abogados y distinguido miembro de ese foro.
d) La Honorable Leyda González Degró, junto a su esposo, son miembros del demandado Club Deportivo de Ponce. Esta Honorable Juez es la Administradora de la Región de Ponce.
e) Otros jueces, fiscales y distinguidos abogados de la Región de Ponce son miembros del demandado Club Deportivo de Ponce. Solicitud de certiorari, Anejo V, pág. 21.
El 6 de marzo de 1990 el tribunal emitió resolución mediante la cual asumió competencia y expresó lo siguiente:
Del examen de los hechos y del Derecho aplicable resolvemos que el presente caso no debe litigarse en la Sala de Ponce. No sólo es probable que el Magistrado que presida esta vista venga obligado a pasar juicio sobre la credibilidad de un compañero juez que labora día a día con él, sino que también, por las circunstancias peculiares de la parte demandada y otros testigos potenciales conviene a la mejor imagen de la justicia que el caso no se ventile en dicho foro. Solicitud de certiorari, Anejo I, pág. 3.
No conforme con esta decisión, la parte demandada recurrió ante nosotros mediante recurso de certiorari para plantear dos (2) errores:
A. ¿Pueden variarse las normas usuales de competencia a base de una extrapolación de la doctrina del caso Sucn. Ortiz [Ortiz] v. Campoamor [Redín], más allá de los limitados contornos fácticos que la justifican?
B. ¿Debe aclararse lo resuelto en Sucn. Ortiz Ortiz v. Campoamor [Redín], para impedir que un demandante escoja el foro que ventilaría su caso en un contexto apropiado para alterar las normas de competencia? Solicitud de certiorari, pág. 5.
*840El 29 de marzo de 1990, en auxilio de nuestra jurisdicción, paralizamos la vista de injunction preliminar que había sido señalada. Además, ordenamos a la parte demandante mostrar causa por la cual no se debía revocar la resolución del Tribunal Superior, Sala de Aibonito, de 6 de marzo de 1990 y proceder a trasladar el caso a la Sala de Ponce.
La parte demandante recurrida ha comparecido y, por estar en posición de decidir, así procedemos a hacerlo según lo intimado.
Mediante el Art. V, Sec. 2 de nuestra Constitución, L.ER.A., Tomo 1, se creó un sistema judicial unificado y se facultó a la Asamblea Legislativa, “en cuanto no resulte incompatible con [la] Constitución”, a determinar la competencia y organización de los tribunales. Las reglas de competencia establecen la ordenada tramitación de los asuntos judiciales dentro de este sistema unificado. Regla 3 de Procedimiento Civil, supra; Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, Ley Núm. 11 de 24 de julio de 1952 (4 L.P.R.A. secs. 61 y 62). Por su naturaleza, estas reglas pueden obviarse mediante el acuerdo de las partes y la anuencia del juez. Regla 3.1 de Procedimiento Civil, supra. Cualquier determinación adversa sobre competencia puede ser revisada “únicamente dentro del propio caso y no colateralmente en acción distinta”. Seijo v. Mueblerías Mendoza, 106 D.P.R. 491, 494 (1977).
Recientemente, en Sucn. Ortiz Ortiz v. Campoamor Redín, supra, tuvimos la oportunidad de interpretar la Regla 3.5(b) de Frocedimiento Civil, 32 L.P.R.A. Ap. III, que crea una excepción a las normas ordinarias de competencia, permitiendo el traslado de un caso “[cjuando la conveniencia de los testigos o los fines de la justicia así lo requieran”. En ese caso aplicamos la regla a una situación en que la acción se presentó en una sala sin competencia y ésta decidió, a manera de excepción y en cumplimiento de los postulados esbozados en dicha regla, reclamar competencia sobre la controversia.
La norma que establece la Regla 3.5(b) de Procedimiento Civil, supra, y que interpretamos en Sucn. Ortiz Ortiz v. Campoamor Redín, supra, es de carácter excepcional y sola-mente ha de aplicarse cuando las circunstancias lo hagan *841imperativo por asi requerirlo los fines de la justicia . En dicho caso se trataba de una demanda en la Sala de Aibonito del Tribunal Superior contra uno de los dos (2) Jueces Superiores regulares que allí laboran. Indiscutiblemente el caso no sólo colocaba “en una angustiosa situación a dos compañeros jueces, [sino que también podía] poner en entredicho y causar un gran daño a la imagen de la justicia en nuestra jurisdicción”. Siten. Ortiz Ortiz v. Campoamor Redín, supra, pág. 108.
Hemos analizado las razones expuestas por el tribunal para asumir competencia en el caso de autos y discrepamos de su conclusión de que éstas configuran una situación de una natura-leza tal que amerita el desvío de las normas de competencia establecidas y justifica la aplicación de la excepción prevista por la citada Regla 3.5.
Por todo lo antes expuesto, se expide el auto de “certiorari” solicitado, se dicta sentencia mediante la cual se revoca la resolución del Tribunal Superior, Sala de Aibonito, de 6 de marzo de 1990, se ordena el traslado del caso al Tribunal Superior, Sala de Ponce, y se devuelve el mismo para que continúen los procedimientos de forma compatible con esta sentencia.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General Interino. El Juez Asociado Señor Rebollo López emitió opinión disidente.
(Fdo.) Heriberto Pérez Ruiz

Secretario General Interino

—O—